UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6566



PAUL V. GARNETT, JR.,

                                              Plaintiff - Appellant,

          versus


ALVIN HARRIS, Dr., Institutional Doctor; DAN
LAWSON, Warden of Southampton Correctional
Center,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior Dis-
trict Judge. (CA-97-1024-2)


Submitted:   July 22, 1999                 Decided:    July 27, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Garnett, Jr., Appellant Pro Se. Brian Keith Brake, GOODMAN,
WEST & FILETTI, Glen Allen, Virginia; Christopher Garrett Hill,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Garnett, Jr., appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint and

the magistrate judge’s orders denying his   motions for appointment

of counsel and to amend the complaint.    We have reviewed the rec-

ord, the district court’s order accepting the magistrate judge’s

recommendation, and the magistrate judge’s orders and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court and the magistrate judge.     See Garnett v. Harris,

No. CA-97-1024-2 (E.D. Va. Aug. 6, 1998; Feb. 13, 1999; Mar. 24,

1999).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       The magistrate judge’s orders from which Garnett appeals
were filed on August 5, 1998, and February 10, 1998, and entered on
the district court’s docket on August 6, 1998, and February 13,
1999, respectively, in accordance with Fed. R. Civ. P. 58 and
79(a).   See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                  2